UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act of 1934 For the quarter ended March 31, 2012 Commission file number 000-21129 AWARE, INC. (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-2911026 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 40 Middlesex Turnpike, Bedford, Massachusetts, 01730 (Address of Principal Executive Offices) (Zip Code) (781) 276-4000 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated FilerxNon-Accelerated Filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x Indicate the number of shares outstanding of the issuer’s common stock as of April 27, 2012: Class Number of Shares Outstanding Common Stock, par value $0.01 per share 21,129,232 shares AWARE, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 3 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and March 31, 2011 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and March 31, 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 4. Mine Safety Disclosures 19 Item 6. Exhibits 20 Signatures 20 2 PART 1. FINANCIAL INFORMATION ITEM 1: CONSOLIDATED FINANCIAL STATEMENTS AWARE, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Investments Other assets, net 5 9 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation Accrued professional Deferred revenue Total current liabilities Long-term deferred revenue Stockholders’ equity: Preferred stock, $1.00 par value; 1,000,000 shares authorized, none outstanding - - Common stock, $.01 par value; 70,000,000 shares authorized; issued and outstanding 20,785,532 as of March 31, 2012 and 20,622,889 as of December 31, 2011 208 206 Additional paid-in capital Accumulated other comprehensive gain (loss) 39 ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 AWARE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per share data) (unaudited) Three Months Ended March 31, Revenue: Product sales $ $ Services Royalties Total revenue Costs and expenses: Cost of product sales Cost of services Research and development Selling and marketing General and administrative Total costs and expenses Income from operations Other income 26 - Interest income 52 20 Income before provision for income taxes Provision for income taxes 2 2 Net income Other comprehensive income, net of $0 tax: Unrealized gains on available for sale securities 59 - Comprehensive income $ $ Net income per share – basic $ $ Net income per share – diluted $ $ Weighted-average shares – basic Weighted-average shares - diluted The accompanying notes are an integral part of the consolidated financial statements. 4 AWARE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided from (used) in operating activities: Depreciation and amortization Stock-based compensation Amortization of discount on investments ) - Gain on sale of investments ) - Changes in assets and liabilities: Accounts receivable 98 ) Inventories Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses, compensation, and professional 8 ) Deferred revenue ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Sales of investments - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of common stock Shares surrendered by employees to pay taxes related to unrestricted stock ) ) Net cash provided byfinancing activities Increase in cash and cash equivalents 66 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 AWARE, INC. NOTES TO CONSOLIDATEDFINANCIAL STATEMENTS (unaudited) A) Basis of Presentation. The accompanying unaudited consolidated balance sheet, statements of comprehensive income, and statements of cash flows reflect all adjustments (consisting only of normal recurring items) which are, in the opinion of management, necessary for a fair presentation of financial position at March 31, 2012, and of operations and cash flows for the interim periods ended March 31, 2012 and 2011. The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions for Form 10-Q and therefore do not include all information and notes necessary for a complete presentation of our financial position, results of operations and cash flows, in conformity with generally accepted accounting principles.We filed audited financial statements which included all information and notes necessary for such presentation for the three years ended December 31, 2011 in conjunction with our 2011 Annual Report on Form 10-K. This Form 10-Q should be read in conjunction with that Form 10-K. The results of operations for the interim period ended March 31, 2012 are not necessarily indicative of the results to be expected for the year. B) Fair Value Measurements. The Financial Accounting Standards Board (“FASB”) issued authoritative guidance for fair value measurements, which defines fair value, establishes a framework for measuring fair value, and expands disclosures for assets and liabilities measured at fair value in financial statements. The fair value guidance establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value.These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. Our cash and cash equivalents, which primarily include money market funds, were $48.4 million and $46.6 million as of March 31, 2012 and December 31, 2011, respectively. We classified our cash and cash equivalents within Level 1 of the fair value hierarchy because they are valued using quoted market prices. Our investments, which consist of high yield corporate debt securities, are also classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices. We categorize our investments as available-for-sale securities, and carry them at fair value in our financial statements.We had $0.5 million and $0.7 million of available-for-sale investments as of March 31, 2012 and December 31, 2011, respectively. C) Inventories. Inventories are stated at the lower of cost or net realizable value with cost being determined by the first-in, first-out (“FIFO”) method.Inventory reserves are established for estimated excess and obsolete inventory. Inventories consist primarily of the following (in thousands): March 31, December 31, Raw materials $ $ Finished goods Total $ $ D) Computation of Earnings per Share. Basic earnings per share is computed by dividing net income or loss by the weighted average number of common shares outstanding.Diluted earnings per share is computed by dividing net income or loss by the weighted average number of common shares outstanding plus additional common shares that would have been outstanding if dilutive potential common shares had been issued.For the purposes of this calculation, stock options are considered common stock equivalents in periods in which they have a dilutive effect.Stock options that are anti-dilutive are excluded from the calculation. 6 Net income per share is calculated as follows (in thousands, except per share data): Three Months Ended March 31, Net income $ $ Weighted-average common shares outstanding Additional dilutive common stock equivalents Diluted shares outstanding Net income per share – basic $ $ Net income per share – diluted $ $ For the three month periods ended March 31, 2012 and 2011, options to purchase 1,720,250 and 2,905,172 shares of common stock, respectively, were outstanding, but were not included in the computation of diluted EPS because the options’ exercise prices were greater than the average market price of the common stock and thus would be anti-dilutive. E) Stock-Based Compensation.The following table presents stock-based employee compensation expenses included in our unaudited consolidated statements of comprehensive income (in thousands): Three Months Ended March 31, Cost of product sales $
